DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 are is/are rejected under 35 U.S.C. 102a2 as being anticipated by   Fildan et al (US 7234994 A1)  .  


In regard to claim 1  Fildan et al  discloses a  garment , bra 40 in figures 1-9 and col. 4 ,lines 17-52, 

comprising:

a body portion 40  including a body fabric 31,32cups 45,

a silicone or soft plastic support structure 20 col. 4, lines 17-52 , attached to the body fabric 31,32, 

wherein the support structure 20 has at least one vent 23,26, 27 in figure 1-7  formed therein, wherein 


the vent 23,26,27  configured to allow body heat from a wearer of the garment to pass through the 


vent 23, 26, 27 , 

thereby causing the wearer to perspire less.

In regard to claim 2 Fildan et al discloses the  garment of claim 1, wherein the garment is a bra 40  or 


comprises a bra portion further comprising two arcuate support structures 20 , each positioned on the 

garment  40 proximate a contour of a respective cup in cup portion of the garment, wherein each 

arcuate support structure  20 includes a first portion encompassing an apex  at 21 in figure  1 of the 

arcuate support structure 20 , and 

first and second termini at each end in figure 1, not numbered , each extending from the apex portion at 

21 .

 In regard to claim 3 Fildan et al discloses  garment of claim 2, wherein the body fabric 31,32 is a multi-

ply fabric.

In regard to claim 4 Fildan et al  garment of claim 3, wherein the arcuate support structures  20 are 

disposed on the multi- ply fabric 31,32  or between a first ply 31  and a second ply 32 in figures 7.

In regard to claim 5 FIldan et al discloses  garment  40 of claim 1, wherein the support structure 20  is 

configured to respond to tensions to which the garment is subjected when worn without impeding the 

ability of the body fabric  31,32adjacent to the support structure  20 to stretch.(See Fildan et al figures 1-

7 and col. 4, line 17-52.)

In regard to claim 6 Fildan et al discloses a garment  40 , bra, of claim 1, wherein the at least one vent 

23, 26 ,27 is through a thickness of the support structure as in figures 1-9 .

In regard to claim 7 Fildan et al discloses the  garment, bra 40  of claim 1, wherein the at least one vent  23,2 6, 27  is through a side of the support structure as in figures 1-9 .

In regard to claim 8 Fildan et al discloses a garment comprising: a body portion including a body fabric; -


a cup portion 45  including two cups45 in figure 7, the cup portion  45 shaped from the body portion or

attached to the body portion; and

two curved support structures  20 each positioned on the garment proximate a contour of a respective 

cup in the cup portion 45 , the curved support structures 20 each constructed from silicone or soft 

plastic as in col. 4, lines 17-52 , the support structures comprising at least one vent 23, 26, 27, wherein 

the vent  23, 26, 27 is configured to allow body heat from a wearer of the garment to pass through the 

vent, 

thereby causing the wearer to perspire less.)See Fildan et al , figures 1-9 and col. 4, lines 17-52.

In regard to claim 9 Fildan et al discloses the  garment of claim 8, wherein the body fabric 31,32 

 is a multi-ply fabric as in figure 7 and col. 4, lines 17-52.

In regard to claim 10 Fildan et al discloses the garment of claim 9, wherein the curved support structures  

20 are disposed on the multi- ply fabric or between a first ply and a second ply 31,32 as in figure 7 .

In regard to claim 11 FIldan et al discloses the  garment of claim 8 wherein the garment is selected from 

the group consisting of a bra 40 as in figure 7 .

In regard to claim 12 Fildan et al discloses the garment of claim 8 wherein the at least one vent  23, 26, 

27  in figures 1-9 is through a thickness of the support structure.

In regard to claim 13 Fildan et al discloses the garment  bra 40 in figure 7 of claim 8 wherein the at least 


one vent  23, 26, 27 in figures 1-9 is through a side of the support structure.

In regard to claim 14 FIldan et al discloses the  garment  bra 40 in figure 7 of claim 13 wherein the 

curved support structures  20 are made of silicone or a soft plastic asin figures 1-9 and col. 4, lines 17-52.

In regard to claim 15 Fildan et la discloses the  method for making a garment bra 40  with a support 

structure  20 comprising:

determining a size, shape, and flexibility of a support structure to be included with the garment bra 40 ;

based on the garment  bra 40 and the position in garment  (between layers 31,32)in which the support 

structure  20 is to be placed;

selecting a size and placement of vents in the support structure;



 obtaining s support structure 20  of the determined size, shape and flexibility having vents 23, 26, 27 in 

figures 1-9 and col. 4, lines 17-52  with the 

selected size and placement therein; and attaching the support structure 20  to the garment 40 .

In regard to claim 16 Fildan et al discloses the method of claim 15 wherein the support structure 20  is at 

least one of pliable, flexible or resilient as in col. 4, lines 17-52.

In regard to claim 17 FIldan et al discloses the method of claim 15 wherein the support structure  20 as 

in figures 1-9 and col 4, lines 17-52 is made of silicone or soft plastic.

In regard to claim 18 FIldan et al discloses the method of claim 15 wherein the garment bra 40  is made 

of a multi-ply body fabric  31, 32 and the support structure  20 is attached to the multi-ply body fabric 

31,32 in figures 1-9 and co .

In regard to claim 19 Fildan et al discloses the method of claim 18 wherein the support structure 20  is 

place between two layer of the multi-ply body fabric 31,32 in figures 1-9 and col. 4, lines 17-52.

In regard to claim 20 Fildan et al discloses the  method of claim 15 wherein the vents 23,26,27  in figures 

1-9 and col. 4,lines 17-52  are evenly distributed on the support structures.

In regard to claim 21 Fildan et al discloses the  method of claim 15 wherein the vents  23, 26, 27 have an 

uneven size distribution or uneven placement or both as seen in the figures 1-9 and  col. . 4,lines 17-52. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732